Citation Nr: 0812916	
Decision Date: 04/18/08    Archive Date: 05/01/08	

DOCKET NO.  06-13 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1968 to July 1970.  
He served in Vietnam from April 1969 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
VARO in Roanoke, Virginia, that denied entitlement to the 
benefits sought.

For reasons which will be set forth in a remand at the end of 
the decision below, the matter of the veteran's entitlement 
to service connection for hepatitis C is being deferred 
pending additional development.  The matter is REMANDED by 
way of the Appeals Management Center in Washington, D.C.  VA 
will notify the veteran should further action be required.


FINDINGS OF FACT

1.  The medical evidence of record includes a diagnosis of 
PTSD.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.







CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of the claim, compliance 
with the Veterans Claim Assistance Act of 2000 (VCAA) need 
not be discussed.  The Board notes that a review of the 
record reveals substantial compliance with the VCAA 
throughout the development of the claim with regard to PTSD.

Pertinent Legal Criteria.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order for service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir 2005); Shedden v. Principi, 381 
F.3d 1163, 1166 (Fed. Cir. 2004).  If a veteran fails to 
demonstrate any one element, denial of service connection 
will result.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the provisions of 
38 C.F.R. § 4.125(a).  There must also be a link, established 
by medical evidence, between the veteran's current symptoms 
and an inservice stressor as well as credible supporting 
evidence that the claimed inservice stressor occurred.  
38 C.F.R. § 3.304(f).  The Board notes that under 38 C.F.R. 
§ 4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See 
38 C.F.R. § 4.125.

Factual Background and Analysis.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran).

The veteran's military personnel records reveal that he 
served in Vietnam with the Marines from April 1969 to 
September 1969.  During that time frame, he participated in 
campaigns that included Operation Purple Martin, Operation 
Maine Crag, Operation Virginia Ridge, and Operation Idaho 
Canyon.  His military occupational specialty while in Vietnam 
was as a field radio operator with the Headquarters and 
Support Company, 2nd Battalion, 3rd Marines, 3rd Marine 
Division (Reinforced).

The medical evidence of record includes a diagnosis of PTSD.  
The pertinent medical evidence includes a report of a 
comprehensive psychiatric examination accorded the veteran by 
VA in January 2005.  The veteran referred to recollections of 
one incident when he was on radio watch and he was fired upon 
by the enemy.  He indicated that throughout the attack he was 
afraid for his life.  He acknowledged that he began drinking 
heavily in Vietnam to cope with his traumatic experiences 
there.  He also acknowledged poly drug abuse in the years 
following service.  He recalled receiving treatment at the VA 
Medical Center in Baltimore in 1979 and 1980 for substance 
abuse and psychiatric problems.  Findings were recorded and 
Axis I diagnosis were made of:  Chronic PTSD; and alcohol 
dependence, early partial remission.

The Board notes that it must assess the credibility and 
probative value of the evidence and may favor one medical 
opinion over another.  Owens v. Brown, 7 Vet. App. 429 
(1995).  In the instant case, although the Board would like 
more specific evidence, the case has been in appellate status 
for several years already and the Board believes that the 
evidence currently of record is adequate for an equitable 
determination to be made at this time.  With that in mind, 
the Board notes that the veteran has been consistent in 
reporting his recollections of his reported experiences while 
serving in Vietnam with the Marines.  As indicated in Suozzi 
v. Brown, 10 Vet. App. 307 (1997), a stressor need not be 
corroborated in every detail.  Corroboration of a veteran's 
personal participation in combat action is not necessary.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002).  The 
veteran was with the Marines in an area of Vietnam at a time 
when there was substantial contact with the enemy.  The Board 
finds the veteran's recollections of his involvement in 
combat activity credible.  Accordingly, the Board finds the 
veteran has PTSD that is reasonably the result of his 
experiences while serving with the Marines in Vietnam in 
1969.


ORDER

Service connection for PTSD is granted.




REMAND

In his request for service connection for hepatitis C 
received in June 2004, the veteran stated that "I receive 
Social Security disability benefits."  Records relied upon by 
the Social Security in its determination have not been 
associated with the claims folder.  These must be obtained 
before a decision on the claim can be made.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1993).  

Accordingly, the case is REMANDED for the following:

1.  Contact the Social Security 
Administration and request copies of all 
records used to determine the veteran's 
entitlement to disability benefits.  Any 
decision rendered by an Administrative 
Law Judge must also be obtained and 
associated with the claims folder.  All 
attempts to obtain these records must be 
documented for inclusion of the folder.  
If there are no such records, this must 
be so stated, in writing, for inclusion 
in the folder.

2.  The veteran should be asked to be 
more specific with regard to claimed 
incidents in service where he was 
reportedly inoculated.  He should provide 
any other details he may have as to why 
he believes he has hepatitis C that is 
attributable to his experiences on active 
service.  Based on any information 
obtained, if deemed advisable, an 
examination by a physician knowledgeable 
in hepatitis for the purpose of 
determining the etiology of any current 
hepatitis C.  The examiner should opine 
as to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current hepatitis 
C is related to the veteran's active 
service.  

3.  Once the requested development has 
been completed, the claim for service 
connection for hepatitis C should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided for 
Supplemental Statement of the Case, as 
well as an opportunity for response.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


